WOODLEY, Judge.
Appellant sought discharge from custody of police officers of the City of Tulia who, it appears, held him on a capias pro fine issued out of the corporation court. He appeals from an order of the county court entered after hearing remanding him to custody.
The complaint upon which he was tried and convicted was offered in evidence by appellant at the hearing but was excluded. It appears as a part of the bill of exception which certifies that it was the complaint upon which the case against appellant in the corporation court was based.
The complaint is signed but does not appear to have been sworn to.
An unsworn complaint cannot be the basis of criminal prosecution in the corporation court and the judgment rendered thereon is void.
The judgment remanding appellant to custody is reversed and he is ordered discharged.